UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22085 Tortoise Total Return Fund, LLC (Exact name of registrant as specified in charter) 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Address of principal executive offices) (Zip code) David J. Schulte, 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Name and address of agent for service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: December 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. The Registrant (which commenced operations on June 29, 2007) did not have any proxies to vote during this period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Tortoise Total Return Fund, LLC By (Signature and Title)*/s/ David J. Schulte David J. Schulte, Chief Executive Officer and President DateAugust 2, 2007 * Print the name and title of each signing officer under his or her signature.
